The defendant, age twenty-nine, was found guilty by a jury of conspiracy to violate *Page 177 
the Uniform State Narcotic Drug Act, and he was also found guilty of being a third offender. On October 29, 1959, he was sentenced to the state prison for not less than five nor more than thirty years. The maximum sentence for being a third offender is a mandatory thirty years. General Statutes § 54-121.
On August 19, 1959, police received information that the defendant had purchased narcotics in New York. Police then went to the home of one Rosemary Byrd and found the defendant and Byrd in a bathroom. A search of the bathroom revealed the usual paraphernalia used by drug addicts to process and administer narcotics. A cellophane bag containing opium and quinine was also recovered.
The defendant claims his minimum is too high and claims that he is neither an addict nor a pusher and that therefore his case deserves consideration. Of the eight convictions in the defendant's record, three are for possession of narcotics. The defendant's history reveals that his use of narcotics dates back to 1951 and his criminal record dates back to 1946. The greater part of his adult life has been spent in penal institutions. His claim that he will have a better chance to rehabilitate himself by a low minimum to his sentence cannot be substantiated by his previous behavior.
   The sentence is proper and should stand.
House, Devlin and Loiselle, Js., participated in this decision.